UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7894


MARION EDWARD PEARSON, JR.,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent – Appellee,

          and

RANDALL LEE,

                Respondent.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:06-cv-00069-GCM)


Submitted:   March 5, 2010                  Decided:   March 23, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Appellant Pro Se.        Mary Carla
Hollis, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marion        Edward       Pearson,      Jr.,      seeks      to       appeal    the

district court’s orders denying his motions filed pursuant to

Fed. R. Civ. P. 60(b) and Fed. R. Civ. P. 59(e).                            The orders are

not    appealable       unless      a    circuit      justice        or   judge       issues    a

certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006);

Reid    v.   Angelone,        369 F.3d 363,    369      (4th      Cir.      2004).      A

certificate        of      appealability           will      not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)          (2006).       A    prisoner        satisfies         this

standard     by    demonstrating          that     reasonable        jurists        would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                     Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have     independently          reviewed        the      record    and

conclude       that     Pearson     has     not     made       the   requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

             Additionally, we construe Pearson’s notice of appeal

and    informal       brief   as    an     application          to   file       a    second    or

successive        petition    under       28   U.S.C.      §    2254      (2006).        United

States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                                        In

                                               2
order    to    obtain      authorization       to    file     a    successive       § 2254

petition, a prisoner must assert claims based on either:                             (1) a

new   rule    of    constitutional    law,      previously         unavailable,       made

retroactive by the Supreme Court to cases on collateral review;

or (2) newly discovered evidence, not previously discoverable by

due diligence, that would be sufficient to establish by clear

and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the petitioner guilty of

the offense.         28 U.S.C. § 2244(b)(2) (2006).                     Pearson’s claims

do not satisfy either of these criteria.                          Therefore, we deny

authorization to file a successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions       are   adequately         presented      in     the    materials

before   the       court   and   argument      would    not       aid    the    decisional

process.

                                                                                 DISMISSED




                                           3